Citation Nr: 0408663	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1947 to 
June 1948 and from October 1950 to November 1951.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
from the "Tiger Team" of the Regional Office in Cleveland, 
Ohio (Cleveland RO).  During the pendency of this appeal, 
this case was transferred to the Regional Office in 
Nashville, Tennessee (Nashville RO) after the veteran 
relocated.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The record does not contain competent medical evidence 
demonstrating the presence of a right knee disability that is 
etiologically related to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  VCAA; see Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the Board 
finds the RO has satisfied its obligations under the VCAA, 
Pelegrini, supra and Quartuccio, supra.

In the present case, the RO notified the veteran of the 
information necessary to substantiate his claim by means of 
the discussions in the August 2002 VCAA notification letter, 
April 2003 rating decision and November 2003 statement of the 
case (SOC).  These documents informed the veteran of the 
evidence necessary to establish entitlement to service 
connection for a right knee condition and of the regulations 
relevant to the adjudication of his case.  In addition, the 
August 2002 VCAA notification letter identified the 
information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA, Pelegrini, supra 
and Quartuccio, supra.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available VA medical records and requesting his private 
medical treatment records as well as other information 
relevant to his claim.  Significantly, once the RO was 
notified by the National Personnel Record Center (NPRC) that 
the veteran's service records may have been destroyed by the 
July 1973 fire at the NPRC, it attempted to obtain the 
veteran's service records from all other alternative sources.  
For example, the RO obtained the daily sick reports from the 
veteran's unit during the relevant time period.  The Board 
also notes that the veteran's separation examination, dated 
November in 1951, is contained in the claims file.

The veteran has had ample opportunity to present evidence and 
argument in support of this appeal and has not identified any 
outstanding available information or evidence relevant to the 
veteran's claim.  

The Board concludes that all relevant facts have been 
properly and sufficiently developed and that VA has satisfied 
its duties, as set out in the VCAA, to notify and to assist 
the veteran with respect to the issue adjudicated in this 
decision.  As a result, no further development is warranted 
and the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record.  
See VCAA, Pelegrini, supra and Quartuccio, supra.

II. Legal Criteria/Analysis

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of an in-service incurrence or aggravation of a 
disease or injury; and, (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506(1995); Hickson v. West, 12 Vet. App. 247, 253(1999).

A layperson is competent to provide evidence regarding the 
occurrence of observable symptoms during and following 
service.  However, a layperson is not competent to make a 
medical diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 495 (1992).  Similarly, 
absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu, 2 
Vet. App. at 495.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during, the veteran's service.  See 38 U.S.C.A. 
1113(b) (West 2002); 38 C.F.R. 3.303(d) (2003).

It is also "the duty of the [Board] as the factfinder to 
determine the credibility of the testimony and other lay 
evidence."  Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With the above criteria in mind, the relevant evidence will 
be briefly summarized.  
The veteran claims that he injured his knee in 1951 while he 
was unloading a gas truck in during his service in Korea.  
The claims file contains the daily sick reports for the 
veteran's unit, which show that he was treated for an 
unidentified illness several times during August and 
September 1951.  However, the veteran's separation 
examination report, which is dated in November 1951, does not 
show any complaints or abnormalities.  There are no 
additional service medical records in the claims file; in 
response to the Cleveland RO's requests for the veteran's 
service medical records, the National Personnel Record Center 
(NPRC) indicated that the records may have been destroyed by 
the July 1973 fire at the NPRC.  

The claims file also contains hospital records dated in 1966 
that show a diagnosis of osteochondritis desiccans.  The 
records indicate the veteran underwent knee surgery in 1966 
and 1963.  As history, it was noted in January 1961 that the 
veteran had been discovered to have had a loose body within 
his knee approximately three years previously.  In addition, 
the claims file contains the veteran's authorization and 
consent to release information form, on which the veteran 
claims that he first received medical treatment for his knees 
in the late 1950's, but his treating physician during that 
time period is deceased.  Finally, the claims file contains a 
lay statement from the veteran's wife, who claims the veteran 
has suffered from knee trouble for "50 years." 

Applying the pertinent legal criteria to the facts summarized 
above, the Board finds that there is no credible, competent 
medical evidence of record that establishes that the veteran 
has a current right knee disability that is etiologically 
related to his service.  The Board notes that the veteran's 
service medical records are incomplete likely due to the 1973 
fire at the NPRC.  Nevertheless, the veteran's separation 
examintion is contained in the claims file and it indicates 
no abnormalities or defects at the time of the veteran's 
discharge in November 1951.  

The veteran's private medical records show treatment for a 
right knee disorder in the 1960's.  The Board notes the 
veteran claims that he also received treatment from his 
private physician, who is deceased.  However, he claims that 
he received that treatment in the late 1950's, several years 
after his surgery.  Unfortunately, records of treatment prior 
to 1961 are not available.  As a result, none of the medical 
evidence links the veteran's claimed left ankle disability to 
his service.  

The Board has also reviewed the statement by the veteran and 
his wife that indicates the veteran's knee condition has 
existed since service.  The veteran and his wife, as 
laypersons, are not competent to causally relate the 
veteran's current complaints to an injury during service.  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu, 2 
Vet. App. at 495 (1992).  Thus, as there is no competent 
medical evidence to support the veteran's assertions, they 
are of minimal probative value.  Id.  

The Board has also reviewed the daily sick reports for the 
veteran's unit.  While the reports indicate the veteran 
received medical treatment during August and September 1951, 
the reports do not indicate the reason he sought treatment.  
As set forth above, the veteran's separation report indicates 
no abnormalities.  In addition, the veteran asserts, in his 
written arguments, that he first sought treatment for his 
knee in the late 1950s, which is several years after his 
service.  

Finally, the Board notes that a January 2004 statement in 
support of claim, which appears to have been completed by the 
veteran's service representative, indicates the veteran's 
injury occurred during combat and, therefore, is service-
connected under 38 C.F.R. § 3.304(d).  First, the Board notes 
the veteran claimed in October 2002 that his injury occurred 
as he was unloading a gas truck; he did not claim that his 
injury occurred during combat.  Nevertheless, assuming 
arguendo, that the veteran had claimed his knee injury 
occurred during combat, there is no competent medical 
evidence of record which establishes a current right knee 
disability which is etiologically related to military 
service.  

Based on a review of the evidence, the Board finds that the 
probative weight of the "negative" evidence as to whether 
the veteran suffers from residuals of a left ankle fracture 
incurred in service is greater than that of the "positive."  
Accordingly, the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Gilbert, 1 
Vet. App. 49.  The Board regrets that there may have been 
medical evidence supporting the veteran's claims which, due 
to the private physican being deceased and/or the absence of 
service medical records presumably destroyed in a fire.  
Nevertheless, in the absence of an objective showing of a 
causal relationship between a current disability and some 
incident of service, the weight of the evidence is against 
the veteran's claim.








							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right knee disability 
is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



